
	

113 SRES 514 ATS: Designating the week of August 10 through August 16, 2014, as “National Nurse-Managed Health Clinic Week”.
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 514
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Merkley (for himself and Mr. Alexander) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of August 10 through August 16, 2014, as National Nurse-Managed Health Clinic Week.
	
	
		Whereas nurse-managed health clinics are nonprofit, community-based health care sites that offer
			 primary care and wellness services based on the nursing model;Whereas the nursing model emphasizes the protection, promotion, and optimization of health, the
			 prevention of illness, the alleviation of suffering, and the diagnosis and
			 treatment of illness;Whereas nurse-managed health clinics are led by advanced practice nurses and staffed by an
			 interdisciplinary team of highly qualified health care professionals;Whereas nurse-managed health clinics offer a broad scope of services, including treatment for acute
			 and chronic illnesses, routine physical exams, immunizations for adults
			 and children, disease screenings, health education, prenatal care, dental
			 care, and drug and alcohol treatment;Whereas, as of March 2014, approximately 500 nurse-managed health clinics provided care across the
			 United States and recorded more than 2,500,000 patient encounters
			 annually;Whereas nurse-managed health clinics serve a unique dual role as both health care safety net access
			 points and health workforce development sites, given that the majority of
			 nurse-managed health clinics are affiliated with schools of nursing and
			 serve as clinical education sites for students entering the health
			 profession;Whereas nurse-managed health clinics strengthen the health care safety net by expanding access to
			 primary care and chronic disease management services for vulnerable and
			 medically underserved populations in diverse rural, urban, and suburban
			 communities;Whereas research has shown that nurse-managed health clinics experience high patient retention and
			 patient satisfaction rates and nurse-managed health clinic patients
			 experience higher rates of generic medication fills and lower
			 hospitalization rates when compared to similar safety net providers;Whereas the 2010 report of the Institute of Medicine entitled “The Future of Nursing: Leading
			 Change, Advancing Health,”  highlights the work nurse-managed health
			 clinics are doing to reduce health disparities by bringing evidence-based
			 care to individuals who may not otherwise receive needed services; andWhereas nurse-managed health clinics offering both primary care and wellness services provide
			 quality care in a cost-effective manner: Now, therefore, be it
		
	
		That the Senate—(1)designates the week of August 10 through August 16, 2014, as National Nurse-Managed Health Clinic Week;(2)supports the ideals and goals of National Nurse-Managed Health Clinic Week; and(3)encourages the continued support of nurse-managed health clinics so that nurse-managed health
			 clinics may
			 continue to serve as health care workforce development sites for the next
			 generation of primary care providers.
			
